NUMBER 13-13-00233-CV

                    COURT OF APPEALS

             THIRTEENTH DISTRICT OF TEXAS

              CORPUS CHRISTI – EDINBURG

BISNER & CHASE, L.L.P.
A/K/A BISNER/CHASE
PERSONAL INJURY LAWYERS,
L.L.P., JOHN BISNAR AND
BRIAN D. CHASE,                                         Appellants,


                                v.


RAMON GARCIA AND THE LAW
OFFICE OF RAMON GARCIA,
P.C. AND CATHERINE W. SMITH,                              Appellees.


              On appeal from the 139th District Court
                    of Hidalgo County, Texas.


                  MEMORANDUM OPINION
   Before Chief Justice Valdez, Justices Benavides, and Longoria
                 Memorandum Opinion Per Curiam
       Bisnar & Chase, L.L.P., John Bisnar, and Brian D. Chase (“Bisnar & Chase”)

perfected this interlocutory appeal of the trial court’s order denying their special

appearance in a case brought by Ramon Garcia and the Law Office of Ramon Garcia

(“Ramon Garcia”) involving breach of contract and other claims. See TEX. CIV. PRAC. &

REM. CODE ANN. § 51.014(a)(7) (West Supp. 2011). Bisnar & Chase have now filed an

unopposed voluntary motion to dismiss requesting, pursuant to Rule 42.1(a)(1)(A) of the

Texas Rules of Appellate Procedure, that this Court “dismiss their appeal, this case

having been settled.” See TEX. R. APP. P. 42.1(a)(1)(A). The Court, having considered

the documents on file and Bisnar & Chase’s unopposed motion to dismiss this appeal,

is of the opinion that the motion should be granted. Accordingly, the motion is hereby

GRANTED and the appeal is hereby DISMISSED. Costs will be taxed against Bisnar &

Chase. See TEX. R. APP. P. 42.1(d) (“Absent agreement of the parties, the court will tax

costs against the appellant.”).

       It is so ORDERED.

                                                      PER CURIAM

Delivered and filed the
12th day of December, 2013.




                                           2